      Case 2:19-cv-01219-GBW-KRS Document 68 Filed 09/01/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RANDY FLOWERS,

               Plaintiff,

v.                                                          No. 2:19-cv-1219 GBW/KRS

UNITED PARCEL SERVICE, INC.,

               Defendant.

     AMENDED ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Dispositive

Motion Deadline, (Doc. 66). Having reviewed the Motion and record of this case, and having

consulted with the presiding judge, the Court will grant the Motion and extend the deadlines in

this case as follows:

       (a) Motions relating to discovery:    Due ten (10) days after the completion of the last
                                             deposition;

       (b) Dispositive motions:              October 18, 2021;

       (c) Pretrial order:    Plaintiff to Defendant by:    December 17, 2021;
                              Defendant to Court by:        December 24, 2021.




                                                    ______________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
